Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 11/22/2021 to the application filed on 8/12/2019 with a priority date of 9/22/2014.
Claims 21-40 are currently pending and have been examined.
Applicant’s amendments to claim 21-40 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The applicant’s specification at [0021, 0030] discloses a personal digital assistant as a type of device, which is consistent with the understood meaning in the art of a small, mobile, handheld device that provides computing and information storage and retrieval capabilities. The prior claims recited “a digital assistant corresponding to a login account” which in view of the specification was interpreted as a specific type of mobile device called a personal digital assistant, which was also disclosed in a boiler plate list of device types by Ramalingam at [0022] Column 3, Line 39-45. 
The amended claims recite “a digital assistant of a device”, which means the digital assistant is software of a device and not a type of device. The applicant is attempting to recycle the term "personal digital assistant" to mean software that recognizes a user's voice and uses artificial intelligence to respond to queries, which is inconsistent with the applicant’s disclosure. Examples of this type of personal digital assistant include Apple's Siri, Microsoft's Cortana and Amazon's Alexa. Examiner respectfully asserts that the specification only supports a personal digital assistant as a type of device and not “of a device” as claimed. 
The applicant’s specification at [0021, 0044] discloses that any of the listed devices can include a microphone interface. There is support for a microphone, thus Examiner respectfully asserts that the specification at best supports “interaction with a content item via a microphone input interface of a device”, such as speaking a command into a microphone on the device. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 21-30 are a system and claims 30-40. Thus each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A:
Prong 1: Claims include the abstract idea of identifying an online conversion identifiers for an online interaction with content indicating a profile, a parameter or time then providing the identifier to a unit to cause detecting a device associated with the identifier is within a threshold distance and transmit data indicating detection of the identifier at a location associated with unit. The detection is then received and transmitted. Dependent claims offer that the identifier is generated, the identifier is from second device transmitted to the device, login accounts and a period of time. Although not explicitly recited the claims are tracking offline conversions caused  commercial or legal interactions, such as advertising, marketing or sales activities or behaviors
Prong 2: The claims provide the additional elements of one or processor and a device as well as providing, transmitting and receiving data over a network. The use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The claims also provide the additional elements of a microphone, digital assistant, as well as labeling interactions as online and detection as offline. Dependent claims offer a second device, a point-of-sale device, and a mobile computing device.. The ordered combination of these additional elements amounts to no more than mere instructions to apply the exception using a generic computer component along with generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) (i.e. limiting the use of a scheme for sales deals and coupon deals to the internet). For instance, a data-gathering step that is limited to a particular data source (identifiers) or a well-known technique (receiving and transmitting data associated with identifiers) is considered both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755. Limiting use of abstract idea to online interactions and offline detection is no more limiting than the use of the abstract idea to the Internet.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computerized devices 
Critically, the analysis under step 2B does not consider the elements describing the abstract ideas that are set forth above in Step 2A. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons.
As set forth above, the computerized components are recited at a high level of granularity, which means these elements must be interpreted broadly as merely performing the generic functions of receiving and transmitting. Thus, the claims offer communicating over the internet, but these elements do not amount to significantly more because courts have held that adding generic computer components such as an “microphone”, “interface,” “network,” and “database” does not satisfy the inventive concept requirement. See, Mortgage Grader, as well as the following holdings cited in Mortgage Grader: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[T]he interactive interface limitation is a generic computer element.”); buySAFE, 765 F.3d at 1355 (sending information over network is “not even arguably inventive”); Accenture Global Servs. GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) (database components did not make claims patent-eligible). 

Yaker US 5,950,167: See, Products are also available which enable a user to locally invoke the edit function of a word processor in a personal computer. The user turns on the personal computer, issues a voiced command to the computer's microphone to "OPEN WORD PROCESSOR", and through further specified voiced commands dictates text and saves the dictation as a text file. An example of a personal computer software product which recognizes and creates general text from normal speech is Dragon Naturally Speaking.RTM., available from Dragon Systems at website www.dragonsys.com. The Kurzweil VoicePLUS 2.5 as described in their product brochure is a similar product which also allows voice operation of spreadsheet, database and email applications. The voice commands of these products are issued locally at the personal computer.” Column 2, Line 5-25 and entire background circa 1998..
Hicks US 2014/0362024: See, “The voice command software may be implemented with any conventional or customary voice command technology, but in some example embodiments, the voice command software is implemented using Google Now, Microsoft's Speech, Apple's Siri, or Samsung's S Voice. In some instances, the voice command software may include separate speech recognition software (e.g., Nuance's Dragon software) to help determine what the issued voice command was.” [0037].
Further, in Mortgage Grader, the claims were directed to data comparison with steps that describe the collection of information to generate a “credit grading” and to facilitate anonymous loan shopping including a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The claims in the application offer similar steps that include receiving data and transmitting data indicating an offline 
Further, the fact that the claims include computer implementation for an identification that may surpass in speed or complexity of what a human mind is capable of accomplishing is irrelevant where the complexity is overcome merely by automating a basic approach using generic computer elements and data processing techniques. Therefore, the claims do not amount to significantly more than the recited abstract idea. FairWarning IP, LLC v. Iatric Sys.
The ordered combination of steps is doing nothing more than using computers and networks, which means the ordered combination of steps does not add any meaningful improvements in a technical field or meaningfully limit the use of the abstract idea to a particular technical environment beyond generally linking the use of the judicial exception to a particular technological environment or field of use were computers process data and interfaces display information. MPEP 2106.05(h). Therefore, taking these limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. As a whole the limitations merely amount to a business process that results in data indication an offline conversion. 
When considered separately and in combination, the steps do not add significantly more to the exception because the invention is merely providing generic interfaces for online shopping and communication between users. The applicant has merely found that identifiers can be associated with online interactions with advertising then sent and received to track offline conversions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 25-32 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (U.S. 8,688,524; Hereafter: Ramalingam) in view of Guo et al. (U.S. 2009/0006188; Hereafter: Guo) further in view of Jamtgaard et al. (U.S. 2014/0195380; Hereafter: Jamtgaard).
As per Claim 21:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
 21. (Currently Amended) A system to correlate network activity among different devices, comprising: a data processing system having one or more processors to: See, [0058] Column 10, Line 43.
Ramalingam does not disclose identify an online conversion identifier for an online interaction with a content item via a microphone input interface associated with a digital assistant of a device, Examiner’s note: Examiner respectfully asserts that the specification at best supports “interaction with a content item via a microphone input interface of a device”, such as speaking a command into a microphone on the device and there is nothing in the specification the supports the specific technology of a “digital assistant of a device”.
However, Guo discloses that the online activity being tracked includes voice commands and a microphone input. See, “Online activity showing the interest or response of the user with regard to an online advertisement can include viewing the online advertisement(s), clicking (e.g., mouse, keystroke, voice command, etc.) on an object associated with the online advertisement(s), and/or pledging an interest in the online advertisement(s), where such online advertisement(s) can be located on web site, in a web page, in a blog, e-mail, instant message, and/or other online electronic communication. Further, online activity of a user showing an interest or response can further include receiving a token (e.g., token number) associated with an online advertisement(s) that can be generated by an ad network and/or an entity affiliated with the ad network.” [0033]. See also [0051, 0054, 0069, 0079, 0107, 0127, 0141] for voice commands. See, [0177] for microphone. See, [0045, 0055, 0107-0113] for more about the tokens used for conversion tracking.  
 the content item associated with a content provider, the online conversion identifier indicating at least one of a profile, a parameter of the online interaction, and a time of the online interaction; See, “In this example, Adam logs in to his account at favorite online retailer researches the camera that he wishes to purchase. In addition to information such as price and availability, the online retailer's website also provides information about several nearby brick-and-mortar stores the offer the same camera for sale. This exposure to information about local merchants is an advertising "impression" for each of those nearby brick-and-mortar merchants.” [0014]. Column 2, Line 21. See, “The memory 404 contains or is in communicative connection with a token storage 406. The token storage 406 stores tokens received from one or more impression providers. Each of the tokens may include an impression provider code identifying the impression provider that provided an online impression to a user. The token may also include an identifier of the user (e.g., a hash of name and credit card number), and an identifier of a merchant related to the online impression (i.e., linking the token to the merchant that was promoted on a website). In some implementations, the tokens may additionally include a timestamp indicating when the online impression was provided to the user and additional data such as a unique impression identifier and a coupon code. The tokens may be periodically deleted from the token storage 406 to reduce memory usage and also to minimize or prevent matching of "old" data.” [0046]. Column 8, Line 30.
Ramalingam discloses provide, to an offline conversion identification unit comprising at least one processor disposed in a physical space associated with the content provider, the online conversion identifier uniquely identifying the online interaction with the content item to cause the offline conversion identification unit to: See, “The token 120  Column 4, Line 33. See, “Although the clearance system 212 is shown as performing matching in architecture 200 and the merchant computing device 122 is shown as performing matching in architecture 100, either device/system may perform the matching in conjunction with other elements from either architecture 100 or architecture 200. Additionally, in some implementations, the matching may be performed by another system or device such as one of the impression providers 112, 206, or 208, or the computing device 104 of the customer 102.” [0037]. Column 6, Line 61. See, “FIG. 4 is a schematic representation of a computing device 400 for use in conjunction with the architectures 100 and 200 shown in FIGS. 1 and 2. The computing device 400 may be implemented as the merchant computing device 122, the clearance system 212, another computing device, or a combination of multiple computing devices. Thus, the components shown as being within computing device 400 may, in some implementations, exist in multiple locations as parts of multiple different computing devices.” [0045]. Column 8, Line 11. See, “The memory 404 contains or is in communicative connection with a token storage 406. The token storage 406 stores tokens received from one or more impression providers. Each of the tokens may include an impression provider code identifying the impression provider that provided an online impression to a user. The token may also include an identifier of the user (e.g., a hash of name and credit card number), and 
Ramalingam does not disclose detect that a device associated with the online conversion identifier is within a threshold distance of the offline conversion identification unit; and Examiner’s note: As cited in the next limitation Ramalingam discloses a user checking-in at the merchant and/or automatically providing a code, as well as matching based on serial number of a mobile device at [0068] Column 12 Line 4-18. Ramalingam does not provide details about how the user check-in or about how the code or device serial numbers are communicated in the context of electronic communication networks.
However, Jamtgaard discloses automating a user check-in process at a retail store and using Wi-Fi to determine a user entering and exiting merchant locations, where the threshold distance is being within range of the store and/or within the perimeter of the store or a region in the store. See, “The Wireless Analytics Platform stores all the following information including the respective date and timestamp: [0040] 1. MAC address. For every device seen on the Wi-Fi network, the system records the MAC address. The MAC address is unique to each device and may be used as a persistent identifier of the device. [0041] 2. Unassociated client presence and location. The presence and location of unassociated clients. Most Wi-Fi enabled devices send probe 
Ramalingam discloses transmit, responsive to the detection, data indicating that the offline conversion identification unit detected the device associated with the online conversion identifier; See, “Providing code to the merchant 110 may also be implemented by the customer 102 checking in to the merchant 110 either manually or through the use of a signal generated by a mobile device. If the checking in is performed separately from the transaction, the data created by the customer 102 checking in to the merchant 110 in relatively close temporal proximity to the time of the transaction may provide additional confirmation that the customer 102 completed the transaction (i.e., as opposed to another person with the same name and same credit card tail).” [0035]. Column 6, Line 31. See, “In other implementations, a mobile electronic device carried by the customer may automatically provide a code to a computing system at the merchant. Thus, the impression provider code provided by the customer identifies which impression provider receives attribution for the transaction conducted at the merchant.” [0049]. Column 9, Line 5. See, “The memory 404 also contains a matching module 408. The 
Ramalingam discloses receive, from the offline conversion identification unit, the data indicating that the offline conversion identification unit detected the device associated with the online conversion identifier; and See, “The memory 404 may also include an impression provider attribution module 412. The impression provider attribution module 412 determines which of multiple impression providers receives attribution for the transaction that matches with one of the tokens in the token storage 406. Identification of the correct impression provider to receive attribution is based on comparison of the impression provider code provided by the customer (and included in the transaction records) with the impression provider codes included in the tokens….In other implementations, a mobile electronic device carried by the customer may automatically provide a code to a computing system at the merchant. Thus, the impression provider code provided by the customer 
Ramalingam discloses transmit the data to a content provider computing device associated with the content provider. See, “The memory 404 of the computing device 400 may also include an auditing module 416. The auditing module 416 provides information to impression providers 112 and to merchants 110 in response to audit requests. The auditing module 416 may expose data contained within the token storage 406 in the transaction records 124. Both impression providers 112 and merchants 110 may access the data used to determine if matches exists and verify that the amount of any payments calculated by the referral payment module 414 are correct. In some implementations, the auditing module 416 may selectively filter information so that a given impression provider 112 or a given merchant 110 only has access to records related to its transactions and/or impressions and is not able to access data related to other impression providers 112 or other merchants 110.” [0051]. Column 9, Line 37.
Therefore, from the teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the online activity associated with offline conversions, as disclosed by Ramalingam, to include voice inputs via a microphones, as taught by Guo, for the purpose of associating purchases made and activities performed by consumers while offline in response to online advertisements.. See, [0004].
Therefore, from the teaching of Jamtgaard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the tokens associating impression and offline purchase provide to merchants, as disclosed by 


As per Claim 22:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
22. (Previously Presented) The system of claim 21, comprising:
Jamtgaard discloses and in the alternative Guo also the data processing system to receive the online conversion identifier generated by the device. Jamtgaard analogizes a cookie to a MAC address and discloses receiving a MAC address in the form of a signal that is generated by the device. See, [0035, 0130, 0131] for online to offline conversions using MAC address of a mobile device. In the alternative Guo discloses a cookie being received and used to identify the advertisement resulting in a purchase. See, [0043, 0099]. 

As per Claim 25:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
25. (Previously Presented) The system of claim 21, comprising:
Ramalingam discloses the data processing system to receive, from the offline conversion identification unit, the data indicating that the offline conversion identification unit has detected the online conversion identifier on the device in relation to a point-of-sale device associated with the offline conversion identification unit. See, “At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. The transaction token may include transaction data such a credit card information related to the transaction and the transaction data may be transmitted from a point-of-sale device at the merchant location to a credit card interchange.” [0067]. Column 11, Line 57. See also, [0035, 0049] Column 9, Line 5, Column 6, Line 31 for presenting the token to the merchant or checking at the merchant location.

As per Claim 26:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
Ramalingam discloses 26. (Previously Presented) The system of claim 21, wherein the device includes a mobile computing device. See, “The computing device 104 may be any type of computing device such as a desktop computer, notebook computer, tablet computer, mobile phone, personal digital assistant, portable media player, eBook reader, and the like.” [0022]. Column 3, Line 39.

As per Claim 27:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
Jamtgaard discloses 27. (Previously Presented) The system of claim 21, wherein the physical space includes a retail location of the content provider, and the data indicates that the device is within the threshold distance from the offline conversion identification unit at the physical space. See, [0039-0043]. See also, [0111, 0112] for that perimeter of the 

As per Claim 28:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
Ramalingam discloses 28. (Previously Presented) The system of claim 21, comprising: the offline conversion identification unit to detect, via a wireless transmission from the device, the online conversion identifier. See, “Providing code to the merchant 110 may also be implemented by the customer 102 checking in to the merchant 110 either manually or through the use of a signal generated by a mobile device” [0035]. Column 6, Line 31. See, “Alternatively, the customer identifier may simply be the customer's name, a membership or loyalty number associate with the merchant, an RFID or serial number of a mobile device of the customer, or some other identifier.” [0068]. Column 12, Line 4.

As per Claim 29:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
Ramalingam discloses 29. (Previously Presented) The system of claim 21, wherein the data indicates that the detection occurred within a predetermined period of time from generation of the online conversion identifier. See, “When a match is identified, the presence of the match is used to attribute the sale of a product at the merchant 110 to the impression 108 that was provided to the customer 102. The impression 108 may receive attribution for a transaction during a limited time window following the presentation of the impression 108 to the customer 102. For example, the time window may be 24 hours, three 

As per Claim 30:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
30. (Previously Presented) The system of claim 21, wherein the online conversion identifier uniquely identifies the online interaction with the content item  
Ramalingam discloses a second device associated with a login account linking both the device and the second. See, “FIG. 5 shows an illustrative user interface 500 on a mobile device. In some implementations, the mobile device may be the computing device 104 shown in FIGS. 1 and 2. Although illustrated here on a mobile device, the user interface 500 may also be presented on a non-mobile device such as a desktop computer. A mobile device may also receive browsing results, such as merchant impressions, pushed from a browsing session of a user at another device such as a desktop computer. For example, results from product searches, lists of merchant impressions, or the like may be automatically sent to a associated with the user's account on the website.” [0053]. Column 9, Line 54.

As per Claim 31:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
Ramalingam discloses 31. (Currently Amended) A method of correlating network activity among different devices, comprising: See, [0058] Column 10, Line 43.
Ramalingam discloses identifying, by a data processing system comprising one or more processors, an online conversion identifier for an online interaction with a content item via a microphone input interface associated with a digital assistant of a device, Examiner’s note: Examiner respectfully asserts that the specification at best supports “interaction with a content item via a microphone input interface of a device”, such as speaking a command into a microphone on the device and there is nothing in the specification the supports the specific technology of a “digital assistant of a device”.
However, Guo discloses that the online activity being tracked includes voice commands and a microphone input. See, “Online activity showing the interest or response of the user with regard to an online advertisement can include viewing the online advertisement(s), clicking (e.g., mouse, keystroke, voice command, etc.) on an object associated with the online advertisement(s), and/or pledging an interest in the online advertisement(s), where such online advertisement(s) can be located on web site, in a web page, in a blog, e-mail, instant message, and/or other online electronic communication. Further, online activity of a user showing an interest or response can further include receiving a token (e.g., token number) associated with an online advertisement(s) that can be generated by an ad network 
Ramalingam discloses the content item associated with a content provider, the online conversion identifier indicating at least one of a profile, a parameter of the online interaction, and a time of the online interaction; See, “In this example, Adam logs in to his account at favorite online retailer researches the camera that he wishes to purchase. In addition to information such as price and availability, the online retailer's website also provides information about several nearby brick-and-mortar stores the offer the same camera for sale. This exposure to information about local merchants is an advertising "impression" for each of those nearby brick-and-mortar merchants.” [0014]. Column 2, Line 21. See, “The memory 404 contains or is in communicative connection with a token storage 406. The token storage 406 stores tokens received from one or more impression providers. Each of the tokens may include an impression provider code identifying the impression provider that provided an online impression to a user. The token may also include an identifier of the user (e.g., a hash of name and credit card number), and an identifier of a merchant related to the online impression (i.e., linking the token to the merchant that was promoted on a website). In some implementations, the tokens may additionally include a timestamp indicating when the online impression was provided to the user and additional data such as a unique impression identifier and a coupon code. The tokens may be periodically deleted from the token storage 406 to reduce memory usage and also to minimize or prevent matching of "old" data.” [0046]. Column 8, Line 30.
 providing, by the data processing system, to an offline conversion identification unit comprising at least one processor and disposed in a physical space associated with the content provider, See, “The token 120 can be provided to the merchant 110 such as to a merchant computing device 122 via the network 114. The token 120 may also be stored at the impression provider 112 or another location until requested by the merchant 110. The merchant 110 may pull the tokens to the merchant computing device 122 for matching. The merchant 110 may also maintain transaction records 124 that may include information about transactions such as sales of goods and services made at the physical location of the merchant 110.” [0026]. Column 4, Line 33. See, “Although the clearance system 212 is shown as performing matching in architecture 200 and the merchant computing device 122 is shown as performing matching in architecture 100, either device/system may perform the matching in conjunction with other elements from either architecture 100 or architecture 200. Additionally, in some implementations, the matching may be performed by another system or device such as one of the impression providers 112, 206, or 208, or the computing device 104 of the customer 102.” [0037]. Column 6, Line 61. See, “FIG. 4 is a schematic representation of a computing device 400 for use in conjunction with the architectures 100 and 200 shown in FIGS. 1 and 2. The computing device 400 may be implemented as the merchant computing device 122, the clearance system 212, another computing device, or a combination of multiple computing devices. Thus, the components shown as being within computing device 400 may, in some implementations, exist in multiple locations as parts of multiple different computing devices.” [0045]. Column 8, Line 11.
 the online conversion identifier uniquely identifying the online interaction with the content item to cause the offline conversion identification unit to: See, “The memory 404 contains or is in communicative connection with a token storage 406. The token storage 406 stores tokens received from one or more impression providers. Each of the tokens may include an impression provider code identifying the impression provider that provided an online impression to a user. The token may also include an identifier of the user (e.g., a hash of name and credit card number), and an identifier of a merchant related to the online impression (i.e., linking the token to the merchant that was promoted on a website). In some implementations, the tokens may additionally include a timestamp indicating when the online impression was provided to the user and additional data such as a unique impression identifier and a coupon code. The tokens may be periodically deleted from the token storage 406 to reduce memory usage and also to minimize or prevent matching of "old" data..” [0046]. Column 8, Line 30.
Ramalingam does not disclose detect that a device associated with the online conversion identifier is within a threshold distance of the offline conversion identification unit; and
Examiner’s note: As cited in the next limitation Ramalingam discloses a user checking-in at the merchant and/or automatically providing a code, as well as matching based on serial number of a mobile device at [0068] Column 12 Line 4-18. Ramalingam does not provide details about how the user check-in or about how the code or device serial numbers are communicated in the context of electronic communication networks.
However, Jamtgaard discloses automating a user check-in process at a retail store and using Wi-Fi to determine a user entering and exiting merchant locations, where the 
Ramalingam discloses transmit, responsive to the detection, data indicating that the offline conversion identification unit detected the device associated with the online conversion identifier; See, “Providing code to the merchant 110 may also be implemented by the customer 102 checking in to the merchant 110 either manually or through the use of a signal generated by a mobile device. If the checking in is performed separately from the transaction, the data created by the customer 102 checking in to the merchant 110 in relatively close temporal proximity to the time of the transaction may a computing system at the merchant. Thus, the impression provider code provided by the customer identifies which impression provider receives attribution for the transaction conducted at the merchant.” [0049]. Column 9, Line 5. See, “The memory 404 also contains a matching module 408. The matching module 408 compares the identifiers of the users in the token storage 406 to the identifier of the customers in the transaction record storage 124. The comparison may identify a match between one of the users that received a particular online impression and a customer that subsequently made a transaction at the physical location of the merchant. The matching may be implemented by a technique similar to that shown in FIG. 3. In some implementations, the matching module 408 may include a timing module 410 that determines how much time has elapsed between the time of the impression and the time of the transaction. The timing module 410 may cause the matching module 408 disregard a match if more than a designated time period has elapsed between the timestamp included in the token and the transaction time at the merchant. For example, the designated time period may be three days, one week, or another length of time.” [0048]. Column 8, Line 55.
Ramalingam discloses receiving, by the data processing system from the offline conversion identification unit, the data indicating that the offline conversion identification unit detected the device associated with the online conversion identifier; and See, “The memory 404 may also include an impression provider attribution module 412. 
Ramalingam discloses transmitting, by the data processing system, the data to a content provider computing device associated with the content provider. See, “The memory 404 of the computing device 400 may also include an auditing module 416. The auditing module 416 provides information to impression providers 112 and to merchants 110 in response to audit requests. The auditing module 416 may expose data contained within the token storage 406 in the transaction records 124. Both impression providers 112 and merchants 110 may access the data used to determine if matches exists and verify that the amount of any payments calculated by the referral payment module 414 are correct. In some implementations, the auditing module 416 may selectively filter information so that a given impression provider 112 or a given merchant 110 only has access to records related to its 
Therefore, from the teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the online activity associated with offline conversions, as disclosed by Ramalingam, to include voice inputs via a microphones, as taught by Guo, for the purpose of associating purchases made and activities performed by consumers while offline in response to online advertisements.. See, [0004].
Therefore, from the teaching of Jamtgaard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the tokens associating impression and offline purchase provide to merchants, as disclosed by Ramalingam in view of GUO, to detect the device associated with an identifier is within a threshold distance of a location, as taught by Jamtgaard, for the purpose automating the check-in process for processes within the retail store or within a mobile application.. See, [0010].

As per Claim 32:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
32. (Previously Presented) The method of claim 31, comprising:
Jamtgaard discloses and in the alternative Guo also discloses receiving, by the data processing system, the online conversion identifier generated by the device. Jamtgaard analogizes a cookie to a MAC address and discloses receiving a MAC address in the form of a signal that is generated by the device. See, [0035, 0130, 0131] for online to offline 

As per Claim 35:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
35. (Previously Presented) The method of claim 31, comprising:
Ramalingam discloses receiving, by the data processing system, from the offline conversion identification unit, the data indicating that the offline conversion identification unit has detected the online conversion identifier on the device in relation to a point-of-sale device associated with the offline conversion identification unit. See, “At 704, the clearance system may receive a transaction token from one or more transactions conducted at a physical location of a merchant. The transaction token may include transaction data such a credit card information related to the transaction and the transaction data may be transmitted from a point-of-sale device at the merchant location to a credit card interchange.” [0067]. Column 11, Line 57. See also, [0035, 0049] Column 9, Line 5, Column 6, Line 31 for presenting the token to the merchant or checking at the merchant location.

As per Claim 36:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
Ramalingam discloses 36. (Previously Presented) The method of claim 31, wherein the device includes a mobile computing device. See, “The computing device 104 may be any type of computing device such as a desktop computer, notebook computer, tablet 

As per Claim 37:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
Jamtgaard discloses 37. (Previously Presented) The method of claim 31, wherein the physical space includes a retail location of the content provider, and the data indicates that the device is within the threshold distance from the offline conversion identification unit at the physical space. See, [0039-0043]. See also, [0111, 0112] for that perimeter of the a store and regions in the retailer’s store. See, [0035, 0130, 0131] for online to offline conversions using MAC address of a mobile device.

As per Claim 38:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
38. (Previously Presented) The method of claim 31, comprising:
Ramalingam discloses detecting, by the offline conversion identification via a wireless transmission from the device, the online conversion identifier. See, “Providing code to the merchant 110 may also be implemented by the customer 102 checking in to the merchant 110 either manually or through the use of a signal generated by a mobile device” [0035]. Column 6, Line 31. See, “Alternatively, the customer identifier may simply be the customer's name, a membership or loyalty number associate with the merchant, an RFID or serial number of a mobile device of the customer, or some other identifier.” [0068]. Column 12, Line 4.

As per Claim 39:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
Ramalingam discloses 39. (Previously Presented) The method of claim 31, wherein the data indicates that the detection occurred within a predetermined period of time from generation of the online conversion identifier. See, “When a match is identified, the presence of the match is used to attribute the sale of a product at the merchant 110 to the impression 108 that was provided to the customer 102. The impression 108 may receive attribution for a transaction during a limited time window following the presentation of the impression 108 to the customer 102. For example, the time window may be 24 hours, three days, one week, or another length of time. A timestamp included with the token 120 may be compared with the time of a transaction as recorded in the transaction records 124 to determine if a match that occurred within a predetermined time window.” [0028]. Column 4, Line 46. See, “In some implementations, the matching module 408 may include a timing module 410 that determines how much time has elapsed between the time of the impression and the time of the transaction. The timing module 410 may cause the matching module 408 disregard a match if more than a designated time period has elapsed between the timestamp included in the token and the transaction time at the merchant. For example, the designated time period may be three days, one week, or another length of time.” [0048]. Column 8, Line 55.

As per Claim 40:  Ramalingam in view of Guo and Jamtgaard discloses the following limitations; 
 40. (Previously Presented) The method of claim 31, wherein the online conversion identifier uniquely identifies the online interaction with the content item a second device associated with a login account. See, “FIG. 5 shows an illustrative user interface 500 on a mobile device. In some implementations, the mobile device may be the computing device 104 shown in FIGS. 1 and 2. Although illustrated here on a mobile device, the user interface 500 may also be presented on a non-mobile device such as a desktop computer. A mobile device may also receive browsing results, such as merchant impressions, pushed from a browsing session of a user at another device such as a desktop computer. For example, results from product searches, lists of merchant impressions, or the like may be automatically sent to a mobile device associated with the user's account on the website.” [0053]. Column 9, Line 54.

Claims 23, 24, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (U.S. 8,688,524; Hereafter: Ramalingam) in view of Guo and Jamtgaard further in view of Ramalingam et al. (U.S. 2011/0238517; Hereafter: Ramalingam-8517)
As per Claim 23:  Ramalingam in view of in view of Guo, Jamtgaard and Ramalingam-8517 discloses the following limitations; 
23. (Previously Presented) The system of claim 21, comprising:
Ramalingam in view of Guo and Jamtgaard does not disclose the data processing system to receive the online conversion identifier from a second device executing the digital assistant, the second device being a different type of device than the device, the second device associated with a login account. Examiner’s note: Ramalingam discloses the 
However, Ramalingam-8517 discloses initiating a transaction associated with an identifier then using the identifier on second device at the merchant. See, “The user may initiate a transaction 804 through interaction with device 802. Device 802 may be the mobile device 104 or it may be a different computing or communication device such as a telephone, a desktop computer, laptop computer, thin client, set top box, game console, or the like. Device 802 may be connected directly or indirectly to a network 806. The network 806 may be the same network as network 116 illustrated in FIG. 1. A user identifier 208 is associated with the transaction 804.” [0069]. See, “Recall that the mobile device 104 may also be associated with the user identifier 208 as illustrated in FIG. 2. In some implementations, a satellite 112 provides the mobile device 104 with a geolocation that can be compared with or matched to a geolocation of the merchant 106. When at the merchant's location the mobile device 104 and a computer system of the merchant 106 can communicate directly over a communication path 808 or indirectly via the network 806. The merchant 106 may access the network 806 to retrieve the transaction 804 when the mobile device 104 associated with user identifier 208 is present at the merchant location.” [0070]. See Figure 8 and [0068-0072] for initiating a transaction associated with an identifier on a desktop and performing a transaction with the identifier on a mobile device. 
Therefore, from the teaching of Ramalingam-8517, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the tokens associating impression and offline purchase provide to merchants, as disclosed by 

As per Claim 24:  Ramalingam in view of in view of Guo, Jamtgaard and Ramalingam-8517 discloses the following limitations;
24. (Previously Presented) The system of claim 21, comprising the data processing system to:
Ramalingam in view of Guo and Jamtgaard does not disclose receive the online conversion identifier from a second device executing the digital assistant and associated with the login account; and transmit the online conversion identifier to the device associated with a login account. Examiner’s note: Ramalingam discloses the concept of pushing user activity on a desktop to a mobile device, but not that the identifier is on two devices where a second device initiates the transaction and the identifier is used on another device at a merchant in the transaction. See, [0053]. Column 9, Line 54.
However, Ramalingam-8517 discloses initiating a transaction associated with an identifier then using the identifier on second device at the merchant. See, “The user may initiate a transaction 804 through interaction with device 802. Device 802 may be the mobile device 104 or it may be a different computing or communication device such as a telephone, a desktop computer, laptop computer, thin client, set top box, game console, or the like. Device 802 may be connected directly or indirectly to a network 806. The network 806 may be the same network as network 116 illustrated in FIG. 1. A user identifier 208 is associated with the transaction 804.” [0069]. See, “Recall that the mobile device 104 may also be 
Therefore, from the teaching of Ramalingam-8517, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the tokens associating impression and offline purchase provide to merchants, as disclosed by Ramalingam in view of Guo and Jamtgaard, to be provided to a device and another separate device, as taught by Ramalingam-8517, for the purpose of creating friction-free between consumers and merchants in the brick-and-mortar world. See, [0024].

As per Claim 33:  Ramalingam in view of in view of Guo, Jamtgaard and Ramalingam-8517 discloses the following limitations;
33. (Previously Presented) The method of claim 31, comprising:
Ramalingam in view of Guo and Jamtgaard does not disclose receiving, by the data processing system, the online conversion identifier from a second device executing the digital assistant, the second device being a different type of device than the device, the second device associated with a login account. Examiner’s note: Ramalingam discloses the 
However, Ramalingam-8517 discloses initiating a transaction associated with an identifier then using the identifier on second device at the merchant. See, “The user may initiate a transaction 804 through interaction with device 802. Device 802 may be the mobile device 104 or it may be a different computing or communication device such as a telephone, a desktop computer, laptop computer, thin client, set top box, game console, or the like. Device 802 may be connected directly or indirectly to a network 806. The network 806 may be the same network as network 116 illustrated in FIG. 1. A user identifier 208 is associated with the transaction 804.” [0069]. See, “Recall that the mobile device 104 may also be associated with the user identifier 208 as illustrated in FIG. 2. In some implementations, a satellite 112 provides the mobile device 104 with a geolocation that can be compared with or matched to a geolocation of the merchant 106. When at the merchant's location the mobile device 104 and a computer system of the merchant 106 can communicate directly over a communication path 808 or indirectly via the network 806. The merchant 106 may access the network 806 to retrieve the transaction 804 when the mobile device 104 associated with user identifier 208 is present at the merchant location.” [0070]. See Figure 8 and [0068-0072] for initiating a transaction associated with an identifier on a desktop and performing a transaction with the identifier on a mobile device. 
Therefore, from the teaching of Ramalingam-8517, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the tokens associating impression and offline purchase provide to merchants, as disclosed by 

As per Claim 34:  Ramalingam in view of in view of Guo, Jamtgaard and Ramalingam-8517 discloses the following limitations;
34. (Previously Presented) The method of claim 31, comprising:
Ramalingam in view of Guo and Jamtgaard does not disclose receiving, by the data processing system, the online conversion identifier from a second device executing the digital assistant and associated with a login account; and transmitting, by the data processing system, the online conversion identifier to the device associated with the login account. Examiner’s note: Ramalingam discloses the concept of pushing user activity on a desktop to a mobile device, but not that the identifier is on two devices where a second device initiates the transaction and the identifier is used on another device at a merchant in the transaction. See, [0053]. Column 9, Line 54.
However, Ramalingam-8517 discloses initiating a transaction associated with an identifier then using the identifier on second device at the merchant. See, “The user may initiate a transaction 804 through interaction with device 802. Device 802 may be the mobile device 104 or it may be a different computing or communication device such as a telephone, a desktop computer, laptop computer, thin client, set top box, game console, or the like. Device 802 may be connected directly or indirectly to a network 806. The network 806 may be the same network as network 116 illustrated in FIG. 1. A user identifier 208 is associated with the transaction 804.” [0069]. See, “Recall that the mobile device 104 may also be 
Therefore, from the teaching of Ramalingam-8517, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the tokens associating impression and offline purchase provide to merchants, as disclosed by Ramalingam in view of Guo and Jamtgaard, to be provided to a device and another separate device, as taught by Ramalingam-8517, for the purpose of creating friction-free between consumers and merchants in the brick-and-mortar world. See, [0024].

Response to Arguments
Regarding 101: Examiner respectfully asserts that the analysis is consistent with the MPEP and the 2019PEG. Examiner’s respectfully asserts that the digital assistant disclosed by the applicant is a type of device, which was popular in the 1990s and early 2000s and replaced by smart phones. Thus, the analysis under 101 is based on the claims reciting a type of device called a personal digital assistant and/or any device with a microphone that receives voice commands being used to assist the user.  The rejection under 101 set forth above includes 
Regarding 103: Examiner respectfully asserts that the specification at best supports “interaction with a content item via a microphone input interface of a device”, such as speaking a command into a microphone on the device. The specification discloses a type of device called a personal digital assistant not a digital assistant software application. An additional reference has been added to disclose a microphone and tracking voice command activity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doughty US 2013/0124333 discloses a system for identifying a same user of multiple communication devices, as well as tracking voice initiated actions, conversion tracking and using a phone as personal assistant.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688